Citation Nr: 1433399	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  08-02 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a June 1996 RO decision which denied service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The Veteran served on active duty from January 1976 to April 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 RO rating decision that, in pertinent part, denied a claim that there was CUE in a June 1996 RO decision, which denied service connection for PTSD.

The Board denied the appeal for CUE in April 2009 and July 2010.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2013 decision, the Court reversed the Board's decision, found CUE in the June 1996 RO decision, and ordered that the appellant's claim for service connection for PTSD be granted. 

FINDINGS OF FACT

1.  In a June 1996 decision, the RO denied service connection for PTSD; the Veteran was notified of that decision and did not file an appeal. 

2.  The Court has held that June 1996 RO rating decision contained CUE and that service connection for PTSD should be granted.  


CONCLUSION OF LAW

Pursuant to Court order, the June 1996, RO rating decision contained CUE and service connection for PTSD is granted.  38 U.S.C.A. § 5104(b) (West 1991); 38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.304(f) (1995); 38 C.F.R. §§ 3.104, 3.105(a) (2013); M21-1, Part III, Paragraph 5.14c (Feb. 20, 1996) (Change 49).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no prejudice to the Veteran could result from the finding of CUE and the grant of service connection below.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, a litigant alleging CUE is not pursuing a claim for benefits pursuant to part II or III, but rather is collaterally attacking a final decision, pursuant to section 5109A of part IV or section 7111 of part V of title 38.  This makes the notice and duty to assist provisions indicated above inapplicable.  See Livesay v. Principi, 15 Vet. App. 165 (2001).

A decision by the Secretary under chapter 38 is subject to revision on the grounds of CUE. If evidence establishes the error, the prior decision shall be reversed or revised. 38 U.S.C.A. § 5109A.  Pursuant to 38 C.F.R. §§ 3.104(a) and 3.105(a), a rating action is final and binding in the absence of CUE.  A decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision. 38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

Under applicable laws and regulations, RO decisions that are final and binding will be accepted as correct in the absence of CUE. See 38 C.F.R. § 3.105(a).  The question of whether CUE is present in a prior determination is analyzed under a three-pronged test.  First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed and evaluated) or whether the statutory or regulatory provisions extant at that time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

According to the Court, CUE is a very specific and rare kind of error. "It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell at 313). 

The Court has defined CUE as administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  However, the mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991). 

The Court has also held that the failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The essence of a claim of CUE is that it is a collateral attack on an otherwise final rating decision by a VA Regional Office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity which attaches to that final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger. See Fugo at 44. 

Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  See also Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion before the CAVC in a claim of CUE).

Historically, the Veteran filed an original claim for entitlement to service connection for PTSD which was received by VA in January 1996.  Under the law extant in June 1996, establishing service connection for PTSD required:  (1) a current, clear medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f) (1995).

At that time, VA regulations did not contain specific evidentiary requirements pertaining to personal assault claims.  In general, a noncombat-related stressor could not, as a matter of law, be established by the claimant's testimony alone but had to be corroborated by credible supporting evidence.  Doran v. Brown, 6 Vet. App. 283, 289 (1994); Dizoglio v. Brown, 9 Vet. App. 163 (1996).

However, the M21-1 Adjudication Manual had provisions in effect in June 1996 which included a section entitled "PTSD Claims Based on Personal Assault."  See, Manual M21-1, Part III, Paragraph 5.14c (Feb. 20, 1996) (Change 49).

Upon review in December 2013, the Court determined that there was CUE in the June 1996 RO rating decision which denied service connection for PTSD.  The Court ordered that the June 1996 RO rating decision be revised to grant the claim for service connection for PTSD.  CUE having been found in the June 1996 RO rating decision, service connection for PTSD is warranted.  


ORDER

CUE exists in the rating June 11, 1996 RO rating decision; the appeal is allowed and service connection for PTSD is granted.


REMAND

In December 2013 the Court ordered that the October 2012 Board decision was "REVERSED and the matter is REMANDED for VA to revise the [June] 1996 RO decision to reflect the opinion of this Court and grant the appellant's claim for [service connection] for PTSD and to determine an appropriate disability rating and effective date for that award.  

Accordingly, the case is REMANDED for the following action:

Revise the June 1996 rating decision to grant service connection for PTSD; assign an appropriate disability rating and effective date; and notify the Veteran and her attorney.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


